t c summary opinion united_states tax_court james david jackson petitioner v commissioner of internal revenue respondent docket nos 7255-14s 11512-15s filed date james david jackson pro_se rollin george thorley for respondent summary opinion guy special_trial_judge these consolidated cases were heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decisions to be entered are not these cases were consolidated for purposes of trial briefing and opinion continued reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined deficiencies of dollar_figure and dollar_figure in petitioner’s federal_income_tax for and respectively years in issue petitioner filed timely petitions for redetermination with the court pursuant to sec_6213 at the time the petitions were filed petitioner resided in nevada the issue for decision is whether petitioner is entitled to deductions for qualified_residence_interest that he claimed on schedules a itemized_deductions for the years in issue background some of the facts have been stipulated and are so found the stipulation of facts and the accompanying exhibits are incorporated herein by this reference i the mortgaged property during the years in issue petitioner lived with his girlfriend julie furney in a residence in nevada that she had purchased in ms furney had financed the purchase of the residence with a mortgage provided by countrywide financial continued unless otherwise indicated section references are to the internal_revenue_code as amended and in effect for and and rule references are to the tax_court rules_of_practice and procedure monetary amounts are rounded to the nearest dollar a mortgage_lender subsequently acquired by bank of america she is listed as the sole owner on the deed to the property and as the only person responsible on the mortgage petitioner was not able to join ms furney in obtaining a mortgage on the residence in because of personal debt problems nevertheless he maintains that he and ms furney are domestic partners and as such share equal ownership of the residence petitioner further testified that during the years in issue he transferred dollar_figure in cash to ms furney each month to make interest-only mortgage payments on the residence although he explained that he always paid ms furney in cash to avoid bank fees he did not produce any objective evidence such as records or receipts to show that he transferred any amounts to ms furney petitioner did not call ms furney as a witness he testified that ms furney pays all homeowners insurance premiums and property taxes assessed on the residence and that he shares all maintenance_costs with her the record includes a copy of a letter from ms furney to respondent’s counsel dated date stating in pertinent part that petitioner has paid the amount of dollar_figure per month on the mortgage payment for the past years although the parties agree that bank of america issued forms mortgage interest statement to ms furney for the years in issue showing that she paid interest of dollar_figure in both years those forms were not made part of the record ii petitioner’s tax returns petitioner filed form sec_1040 u s individual_income_tax_return for and reporting wages of dollar_figure and dollar_figure respectively on schedules a attached to his tax returns he claimed matching mortgage interest deductions of dollar_figure iii notices of deficiency respondent issued notices of deficiency to petitioner for the years in issue disallowing for lack of substantiation the mortgage interest deductions that he had claimed respondent determined that the deductions claimed did not match amounts reported on forms discussion as a general_rule the commissioner’s determination of a taxpayer’s liability in a notice_of_deficiency is presumed correct and the taxpayer bears the burden of proving that the determination is incorrect rule a 290_us_111 tax deductions are a matter of legislative grace and the taxpayer bears the burden of proving entitlement to any deduction claimed rule a 503_us_79 292_us_435 a taxpayer must substantiate deductions claimed by keeping and producing adequate_records that enable the commissioner to determine the taxpayer’s correct_tax liability sec_6001 65_tc_87 aff’d per curiam 540_f2d_821 5th cir 43_tc_824 under certain circumstances the burden_of_proof with respect to relevant factual issues may shift to the commissioner under sec_7491 petitioner has neither alleged that sec_7491 applies nor established his compliance with the requirements of sec_7491 and b to substantiate items maintain records and cooperate fully with respondent’s reasonable requests therefore the burden does not shift to respondent under sec_7491 see 116_tc_438 in general sec_163 and allows a deduction for interest_paid or accrued on certain indebtedness including acquisition_indebtedness on a qualified_residence the acquisition_indebtedness generally must be an obligation of the taxpayer and not an obligation of another see 604_f2d_34 9th cir aff’g tcmemo_1976_150 hynes v commissioner we assume without deciding that the mortgage in question constitutes acquisition_indebtedness on a qualified_residence t c sec_1_163-1 income_tax regs provides in relevant part however that i nterest paid_by the taxpayer on a mortgage upon real_estate of which he is the legal or equitable owner even though the taxpayer is not directly liable upon the bond or note secured_by such mortgage may be deducted as interest on his indebtedness thus if the taxpayer can establish legal equitable or beneficial_ownership of mortgaged property the taxpayer may be entitled to a deduction for qualified_residence_interest in uslu v commissioner tcmemo_1997_551 for example the taxpayers could not qualify for a mortgage loan because of a recent bankruptcy consequently the taxpayer husband and his brother agreed that the brother would obtain the loan for the property and the taxpayers would pay the mortgage and all other expenses for maintenance and improvements the court held that although the taxpayers did not hold legal_title to the property they were the equitable owners and were entitled to deduct mortgage interest they paid with respect to the property the court reached a similar result in trans v commissioner tcmemo_1999_233 in contrast where the taxpayer is unable to establish legal equitable or beneficial_ownership of mortgaged property this court has disallowed the taxpayer a mortgage interest_deduction see daya v commissioner tcmemo_2000_360 song v commissioner tcmemo_1995_446 bonkowski v commissioner tcmemo_1970_340 aff’d 458_f2d_709 7th cir petitioner had no legal_obligation to make mortgage payments on the residence nor did he hold legal_title to the property in or to prevail he was obliged to establish that he paid the mortgage interest and that he held beneficial or equitable ownership of the residence during the years in issue as explained below he failed to show either state law determines the nature of property rights and federal_law determines the tax consequences of those rights 472_us_713 blanche v commissioner tcmemo_2001_63 aff’d 33_fedappx_704 5th cir the supreme court of nevada recognizes that unmarried cohabiting adults may expressly or impliedly agree to hold property as though it were community_property see w states constr inc v michoff p 2d nev in hay v hay p 2d nev the court cited with approval the holding in marvin v marvin p 2d cal that courts should enforce express or implied contracts between nonmarital partners this court has long recognized that a taxpayer may become the equitable owner of property when he or she assumes the benefits_and_burdens_of_ownership see eg 68_tc_115 in determining whether a taxpayer possesses any of the benefits_and_burdens_of_ownership of property the court considers whether the taxpayer has the right to possess the property and to enjoy its use rents or profits has a duty to maintain the property is responsible for insuring the property bears the property’s risk of loss is obligated to pay the property’s taxes assessments or charges has the right to improve the property without the owner’s consent and has the right to obtain legal_title at any time by paying the balance of the purchase_price see blanche v commissioner tcmemo_2001_63 uslu v commissioner tcmemo_1997_551 petitioner did not provide any objective evidence that he paid the mortgage interest in issue or that he was the equitable or beneficial_owner of the property in question he did not produce any bank statements receipts or similar records to show that he transferred any amounts to ms furney to pay the mortgage or other expenses related to the residence petitioner testified that ms furney paid all of the homeowners insurance premiums and property taxes on the residence there was no showing that petitioner could make improvements to the property without it is worth noting that the amounts petitioner claimed as mortgage interest deductions for the years in issue exceeded by more than dollar_figure the total of the monthly amounts that he purportedly transferred to ms furney ms furney’s consent or that he could obtain legal_title to the property by paying the balance due on the mortgage considering the shared ownership arrangement that petitioner described one would reasonably expect that petitioner and ms furney would have committed the terms of their agreement regarding ownership of the residence to writing yet the record is bare of any written_statement of their respective rights to possess the property or to share in the benefits_and_burdens_of_ownership because she held legal_title to the residence and was the sole mortgagee ms furney’s testimony would have been highly relevant to the question whether she and petitioner had agreed expressly or impliedly that he would hold an interest in the property akin to that of a community_property interest see w states constr inc p 2d pincite despite ample advance notice of the trial date and the court’s considerable flexibility in scheduling the trial in these cases ms furney did not appear as a witness under the circumstances we give no weight to ms furney’s date letter to respondent’s counsel related to petitioner’s history of transferring funds to her the only evidence remaining in support of petitioner’s position was his own testimony which is unsubstantiated and unconvincing we are not required to accept such testimony and we decline to do so see 105_tc_324 in sum we conclude that petitioner failed to show that he paid any mortgage interest in the years in issue or that he held any ownership_interest in the residence consequently we sustain respondent’s determination disallowing the mortgage interest deductions that petitioner claimed for the years in issue to reflect the foregoing decisions will be entered for respondent
